Citation Nr: 1036996	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-02 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for residuals of head 
injury, to include dementia and a cognitive disorder.  

2.  Entitlement to a schedular rating in excess of 10 percent for 
left hip synovial chondromatosis with degenerative arthritis, 
prior to June 9, 2008.  

3.  Entitlement to an extraschedular rating in excess of 10 
percent for left hip synovial chondromatosis with degenerative 
arthritis, prior to June 9, 2008.  

4.  Entitlement to a rating in excess of 30 percent from August 
1, 2009, for left hip synovial chondromatosis with degenerative 
arthritis.  


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel


INTRODUCTION

The Veteran served on active from June 1980 to September 1987.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2005 and December 2006 rating decisions issued 
by the RO.  This claim was previously before the Board in April 
2009.  In April 2009, the Board reopened the Veteran's claim of 
service connection for residuals of head injury, to include 
dementia and a cognitive disorder (characterized as a nervous 
condition due to head trauma) and remanded the issues for further 
development.  

During the pendency of the appeal, in an October 2008 rating 
decision, the RO granted a temporary evaluation of 100 percent 
effective June 9, 2008, based on surgical replacement of service 
connected hip.  In addition, an evaluation of 30 percent was 
assigned from August 1, 2009.  As such, the Board has 
characterized the issue of entitlement to an increased rating for 
service-connected left hip as stated on the title page.  The 
Board notes that the 30 percent rating does not represent the 
highest possible benefit, and therefore, this matter remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to a rating in excess of 30 percent 
from August 1, 2009, for left hip synovial chondromatosis with 
degenerative arthritis and entitlement to an extraschedular 
rating in excess of 10 percent for left hip synovial 
chondromatosis with degenerative arthritis, prior to June 9, 2008 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The evidence is in equipoise and demonstrates that the 
Veteran has residuals of head injury, identified as dementia and 
a cognitive disorder, which are causally related to his military 
service.  

2.  The evidence of record shows that prior to June 9, 2008, the 
Veteran had flexion of the left hip to 70 degrees, abduction to 
20 degrees, and total loss of extension, but there was no showing 
of unfavorable or favorable ankylosis, a flail joint, or 
malunion, nonunion, or fracture of the femur or surgical neck.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the 
criteria for establishing entitlement to service connection for 
residuals of head injury, to include dementia and a cognitive 
disorder, have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009).

2.  The criteria for a schedular rating in excess of 10 percent 
for left hip synovial chondromatosis with degenerative arthritis, 
prior to June 9, 2008, have not been  met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5020 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found in part at 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2009) and 38 C.F.R. §3.159 (2009).

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, 
a claimant must be provided with information pertaining to 
assignment of disability ratings (to include the rating criteria 
for all higher ratings for a disability), as well as information 
regarding the effective date that may be assigned.  Id.

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO and the 
AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  Id.  
Moreover, where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

In this case, in letters dated in January 2005 and December 2005 
the Veteran was provided with appropriate notice.  Subsequent 
that notice, the claim was readjudicated in a January 2009 
supplemental statement of the case.  

The Board notes that the Veteran was never specifically given 
compliant Dingess notice as it pertains to his left hip claim.  
However, he did receive Dingess notice in April 2006 with regard 
to his service connection claim.  The Board finds that any 
deficiency in this regard does not constitute prejudicial error 
in this case because, collectively, the letters identified above 
reflect such notification that a reasonable person could be 
expected to understand what was needed to substantiate a higher 
rating claim, and the evidence of record indicates actual 
knowledge on the part of the Veteran.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).  

Moreover, statements made by the Veteran suggest actual knowledge 
of the evidence needed to support an increased rating for the 
Veteran's left hip disability.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007) (actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is necessary 
to substantiate a claim).  Thus, any VCAA notice error in regard 
to the Veteran's left hip increased rating claim is deemed 
harmless and does not preclude appellate consideration of the 
claimant's pending claim.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (holding that a party alleging defective notice has 
the burden of showing how the defective notice was harmful).  

Regarding the duty to assist, all relevant evidence necessary for 
an equitable resolution of the issue remaining on appeal has been 
identified and obtained, to the extent possible.  The evidence of 
record includes VA examination reports, VA treatment records, 
service treatment records, identified private treatment records, 
and written statements and information evidence from the Veteran.  

The Board has carefully considered the provisions of the VCAA in 
light of the record on appeal, and for the reasons expressed 
above; it finds that the notice and development of the claims has 
been consistent with these provisions.  Accordingly, the Board 
will proceed to a decision on the merits.

II.  Analysis

A.  Service Connection Claim

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service 
connection may be granted for disability shown after service, 
when all of the evidence, including that pertinent to service, 
shows that it was incurred in service.  See 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).  Service connection will also be presumed for 
certain chronic diseases, including psychoses, if manifest to a 
compensable degree within one year after discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, if a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. § 
3.303(b).

Service treatment records show that the Veteran was seen for a 
head injury.  Various records dated in February and March of 1984 
show continued follow-up appointments for dressing changes.  

In a report of medical history completed at the time of 
separation, the Veteran indicated that he was having frequent 
trouble sleeping and depression and excessive worry.  The Veteran 
also indicated that he was having frequent or severe headaches.  
The physician's summary noted a head injury in 1984 in which the 
Veteran sustained a 6 centimeter laceration of the scalp but did 
not lose consciousness.  

After discharge from service, a May 1995 VA treatment record 
shows that the Veteran was requesting admission to the 
domiciliary due to homelessness.  He reported being recent 
released from a two-day hospitalization for a suicide attempt.  
The Veteran was diagnosed with adjustment disorder with depressed 
mood.  

Various VA treatment records show continued complaints of 
depression and alcohol abuse from 1995 to 1997.  

In an August 2005 vocational rehabilitation counselor's report, 
it was determined that Veteran should undergo a neuropsychiatry 
evaluation due to his reported head trauma and mood swings, as 
that condition could be a barrier to his success in the 
workplace.  

The Veteran underwent a neuropsychological evaluation in February 
2006.  He stated that he never had any psychiatric problems until 
after his motor vehicle accident.  Since then, he reported having 
difficulties with being irritable with other people and tending 
to snap at them. He also reported depression related to his hip 
and back condition which caused him to lose his military career 
by medical discharge.  

Upon mental status examination, the Veteran was alert and 
oriented in all spheres.  He complained that ever since his motor 
vehicle accident, he has had problems with reading, spelling, and 
speaking.  He stated that at times he stutters and mumbles.  
There was no evidence of thought disorder or hallucinations.  His 
affect was mixed and appropriate to his mood.  The Veteran seemed 
to be frustrated, depressed, angry, irritable, and anxious.  He 
complained of memory and concentration difficulties.  His 
abstract reasoning and thinking abilities were somewhat limited.  
His judgment seemed to be limited but it was difficult to assess. 

The Veteran was diagnosed with dementia due to closed head injury 
from his motor vehicle accident, pain disorder associated with 
psychological factors and chronic left hip pain and low back pain 
since his motor vehicle accident.  The Veteran was also diagnosed 
with mood disorder due to dementia and chronic pain with 
depressed, anxious, and irritable features.  

The examiner concluded that his head injury problems appear to 
have caused a significant slowing in his information processing 
speed, ability to maintain his attention and concentration 
effectively without distraction, and ability to solve complex 
problems.  

A February 2006 VA treatment record shows complaints of 
headaches.  It was noted that the Veteran had a closed head 
injury in 1986.  The Veteran had neuropsychology testing done 
which diagnosed the Veteran with dementia, which was early, and 
it was related to the closed head injury.  Also mood disorder was 
related to the head injury.  Anxiety, depression, and sleep 
disturbances were all also related to the closed head injury, as 
well as a learning disability.  Additional VA treatment records 
dated from March 2006 to March 2007 show continued treatment for 
depression and related neuropsychological complaints.  The 
Veteran was diagnosed with depression not otherwise specified and 
cognitive disorder not otherwise specified.  In November 2006, 
the Veteran was assessed as having cognitive impairment.  The 
clinical psychologist stated that the Veteran's severe head 
injury was a plausible etiology.  

A March 2007 VA psychiatric note shows that the Veteran had all 
of the signs of cognitive dysfunction associated with brain 
trauma.  The psychiatrist opined that it was more likely than not 
that the head injury caused by the Veteran's motor vehicle 
accident while on active duty was causing his current severe 
disability.  

A January 2008 VA psychiatric treatment record shows that the 
Veteran was seen for major depression secondary to brain injury.  

In November 2008 the VA sought a psychiatric evaluation and 
medical opinion.  The Veteran was diagnosed with cognitive 
disorder, probably secondary to the head injury in 1984 with mild 
to moderate impairment.  He was also diagnosed with adjustment 
disorder with depressed and anxious mood, chronic.  The examiner 
stated that the Veteran's adjustment disorder with depressed and 
anxious mood was mainly related to his health problems.  The 
examiner specifically found that the Veteran's cognitive 
impairment was due to the Veteran's head injury in 1984 and 
explained that this had been corroborated by neuropsychological 
testing which indicated some difficulty with concentration and 
attention span.  The examiner found that the cognitive impairment 
secondary to the head injury was documented by the 
neuropsychological testing, which showed objective evidence that 
the Veteran has some cognitive disturbances and this can only be 
due to the closed head injury sustained in the 1984 vehicle 
accident.  

In November 2008 the Veteran also had a fee-basis examination in 
order to evaluate his head injury with scar.  The Veteran 
reported that he was in an automobile accident while on active 
duty and was temporarily unconscious, awakening to see blood on 
the windshield.  He stated that since the accident, he has had 
headaches, depression, and anger problems.  The Veteran was 
diagnosed with status post head injury with scar and headaches.  
The subjective factors were a history of auto accident with 
stitches in his scalp.  Objective factors were a scalp scar.  The 
Veteran did not have traumatic brain injury.  The examiner stated 
that the Veteran apparently had a long history of mental and 
emotional conditions.  The examiner did not relate these to the 
Veteran's head injury.  

In December 2008, the VA sought an independent medical opinion 
based upon a record review.  The examiner was asked whether there 
were residuals from the Veteran's head injury and, if so, were 
they related to his motor vehicle accident that occurred during 
active military service.  The doctor found that the Veteran had 
residuals arising from the service head trauma, that is, a scar 
located in the frontal area.  However, the doctor found that the 
Veteran's allegations were less likely than not caused by or as a 
result of the motor vehicle accident that occurred during the 
Veteran's active military service.  The examiner noted that there 
was no documented head injury/trauma or medical evidence relating 
his psychiatric neurological complaints to the motor vehicle 
accident that occurred during military service.  Furthermore, it 
was noted that according to the November 2008 examination, there 
was no evidence of neurological deficits or symptoms to render a 
diagnosis of traumatic brain injury.  

In general, in order to establish a service connection for the 
claimed disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the instant case there is evidence of a current disability as 
the Veteran has been diagnosed with dementia, depression not 
otherwise specified, and a cognitive disorder not otherwise 
specified.  

In addition, there is evidence of an in-service injury to the 
Veteran's head.  Service treatment records show that the Veteran 
was involved in motor vehicle accident in which he sustained a 
laceration.  The Board notes that the Veteran's head scar from 
that accident has been service-connected. 

The remaining issue in this case is whether the Veteran's current 
dementia and cognitive disorder diagnoses are related to the 
Veteran's in-service head injury.  The evidence of record 
contains conflicting medical opinions.  The Board is charged with 
the duty to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has 
declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 
(2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

In support of the Veteran's claim, there are various VA treatment 
records which attribute the Veteran's psychiatric difficulties 
were attributed to the head injury sustained as a result of the 
Veteran's in-service motor vehicle accident.  The February 2006 
neuropsychological evaluation showed that the Veteran was 
diagnosed with dementia due to closed head injury from his motor 
vehicle accident.  In addition, the November 2008 VA examiner 
found that the Veteran's cognitive impairment was due to the 
Veteran's head injury in 1984 and explained that this had been 
corroborated by neuropsychological testing which indicated some 
difficulty with concentration and attention span.  

Two medical opinions of record weigh against the Veteran's 
claim-the November 2008 fee basis opinion as well as the 
December 2008 independent medical opinion.  The November 2008 
examiner found that the Veteran's mental and emotional conditions 
were not related to the in-service head injury.  However, in 
assessing the probative value of this opinion, the Board notes 
that this conclusion was not based on a thorough mental status 
evaluation.  In fact, the examiner did not render any Axis I 
diagnoses.  The examination report seems to indicate that a focus 
on the physical aspects of the Veteran's head injury and scar.  
Additionally, the examiner did not discuss or acknowledge the 
other evidence of record and did not indicate that he/she had 
reviewed the Veteran's claims file.  For these reasons, this 
negative nexus opinion is of limited probative value.  

The other medical opinion which weighs against the Veteran's 
claim is the December 2008 independent medical opinion.  The 
examiner noted several reasons for determining that it was less 
likely than not that the Veteran's allegations were a result of 
the Veteran's motor vehicle accident.  First, the examiner noted 
that the Veteran reported experiencing slowed speech and 
stuttering since his accident as well as periodic mood swings.  
However, the examiner found that these allegations were not 
supported by the Veteran's service treatment records.  In 
addition, the examiner noted that several of the treatment 
records showing a diagnosis of psychological or psychiatric 
conditions did not indicate or document the Veteran's head 
injury.  The Board finds it significant that this examiner seemed 
to point to the absence of evidence on several occasions but 
never addressed the evidence of record which did relate the 
Veteran's psychiatric diagnoses to his motor vehicle accident.  
Again, this diminishes the probative value of this opinion 
because the examiner failed to address and explain why he did not 
agree with those positive opinions.  

On the other hand, the February 2006 neuropsychological 
evaluation was the product of a very thorough examination of the 
Veteran's psychiatric condition and history.  In addition, the 
November 2008 medical opinion was focused on the Veteran's 
psychiatric condition and was the product of a very thorough 
examination which took all of the evidence of record into 
account.  Thus, the Board finds both of these opinions to be 
highly probative.  

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  See 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the 
Board determines that the preponderance of the evidence is 
against the claim, then it has necessarily found that the 
evidence is not in approximate balance, and the benefit of the 
doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.  In 
the instant case the preponderance of the evidence is not against 
the claim.  This is because there is evidence of record which 
shows a current disability, an in-service injury, and medical 
evidence which relates the Veteran's current disability to the 
in-service injury.  Although there is evidence of record which 
weighs against the Veteran's claim, the Board has determined that 
the evidence is of limited probative value.  As such, the Board 
finds that after resolving all reasonable doubt in favor of the 
Veteran, service connection for a psychiatric disorder is 
warranted.  

B.  Increased Rating Claim

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings apply under a particular diagnostic 
code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2009); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made. Hart v. Mansfield, 21 Vet. App. 
505 (2007). The analysis in the following decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

A March 2005 VA orthopedic consult report shows that the Veteran 
had extensive pain complaints, which include pain down the 
posterior aspect of his left buttock, pain radiating down the 
posterior aspect of his knee down his leg, pain in his groin, 
pain his low back as well as pain in his shoulder.  He also 
complained of his left lower extremity feeling heavy as compared 
to the right lower extremity, and stated that his leg throbs from 
knee down when he sits.  Upon physical examination, the Veteran's 
right hip range of motion was documented, no findings were 
documented for his left hip.  Studies revealed intrascapular, but 
no obvious intraarticular loose bodies that were likely causing 
symptoms of the left hip.  The doctor noted that the Veteran had 
extensive musculoskeletal complaints, which were not fully 
explained by his synovial chondromatosis.  

In addition, various VA treatment records show continued 
complaints of left hip pain.  

The Veteran's left hip was examined by the VA in April 2005.  At 
that time, he reported left hip pain anteriorly in the groin and 
that the pain radiated down to his left knee.  He indicated that 
the pain was present day and night.  The Veteran reported minor 
flare-ups that occurred with walking, climbing, long periods of 
sitting or driving and when he first awoke in the morning.  He 
denied any incapacitating episodes or major flare-ups.  The 
Veteran had noted weakness in the left leg and indicated that 
occasionally the left leg will give out on him and he will fall.  
He estimated that he had falls related to the weakness of the 
left hip and lower extremity four or five times a month.  He 
stated that he had some numbness at the site of the surgical 
scar, left anterior hip at the site of removal of synovial 
chondromas from the left hip.  He also endorsed increased pain in 
his left hip with dressing, getting in and out of the car, out of 
bed, and off the toilet at times.  

Upon examination of the hips, there was tenderness over the left 
lateral hip, no tenderness in the sciatic notches posteriorly.  
There was no tenderness of the left anterior hip surgical scar.  
The scar measured 19 centimeters in length and was noted to be 
slightly "S" shaped with mild numbness by the edges of the 
surgical scar.  

Flexion of the left hip was to 70 degrees and was associated with 
grimacing and increased pain in the left hip.  Painful arc of 
flexion of the left hip was between 45-70 degrees of flexion.  
The Veteran had no extension of the left hip.  Attempts to extend 
the left hip increased his pain.  His abduction was without pain 
to 20 degrees with pain to the full abduction arc of motion of 
the left hip.  He was grimacing with abduction of the left hip.  
Abduction of the left hip was to five degrees with grimacing and 
pain.  Internal rotation of the left hip to 10 degrees with pain 
and grimacing.  External rotation of the left hip was to 10 
degrees with grimacing and increased pain.  The Veteran was 
assessed as having synovial chondromatosis and degenerative 
arthritis of the left hip secondary to synovial chondromatosis.  
The Veteran stated at the examination that his left hip pain had 
worsened and his activities of daily living had become more 
difficult.  He stated that he had lost several jobs because of 
his left hip condition.  The examiner stated that pain was the 
major functional impact with the Veteran's left hip.  The 
examiner also noted weakness, fatigability, and lack of endurance 
of the left hip, and further noted an additional 10-degree loss 
of motion with repeated flexion.

An August 2007 statement from one of the Veteran's VA doctors 
indicated significant left hip disease (synovial 
osteochondomatosis and degenerative joint disease) which is 
getting worse by x-ray and symptoms since 2003.  

A December 2007 VA examination report reflects reports of 
constant left hip pain since 1984.  Such pain radiated from hip, 
to knee, to foot.  Upon physical examination, the Veteran's gait 
was abnormal.  The left hip showed tenderness.  There was no 
edema, effusion, weakness, redness, heat, guarding of movement or 
subluxation.  Flexion of the left hip was to 90 degrees with pain 
occurring at 90 degrees.  Extension was to 20 degrees with pain 
beginning at 20 degrees.  Adduction was to 20 degrees with pain 
beginning at 20 degrees.  Abduction was to 30 degrees with pain 
beginning at 30 degrees.  External rotation was to 45 degrees 
with pain beginning at 45 degrees.  Internal rotation was to 30 
degrees with pain beginning at 30 degrees.  The examiner noted 
that joint function was additionally limited by the following 
after repetitive use: pain, fatigue, weakness, lack of endurance 
and pain was the major functional impact.  The joint function of 
the left was not additionally limited by incoordination after 
repetitive use.  The examiner noted a level scar present at the 
left hip measuring about 21 centimeters by 1 centimeter.  There 
was no tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, inflammation, edema, keloid formation, 
hypopigmentation, hyperpigmentation or abnormal texture.  

A March 2008 private progress note shows complaints of 
significant pain with flexion of his hip and even sometimes with 
full extension of his knee.  On inspection of the left hip there 
was a well healed surgical scar.  The Veteran was mildly tender 
in the soft tissues overlying the greater trochanter and mildly 
tender in the groin.  There was no crepitus in the hip with 
active and passive range of motion.  Active flexion of the hip 
was to 105 degrees with discomfort.  Passive flexion was to 115 
degrees with discomfort.  Internal rotation was to 35 degrees 
with discomfort with external rotation to 35 degrees with 
discomfort.  Abduction was to 35 degrees with discomfort with 
adduction to 10 degrees with discomfort.  Trendelenburg test was 
positive on the left side, negative on the right.  His leg 
lengths appeared grossly equal.  X-rays of the left hip showed no 
acute fractures or dislocations.  There were grade two 
osteoarthritic changes of the left hip joint and significant 
synovial osteochondromatosis noted surrounding the femoral neck.  
The left femoral head is significantly misshapen when compared to 
the right.  The Veteran was diagnosed with synovial 
osteochondralmatosis of the left hip and posttraumatic arthritis 
of the left hip.  

An April 2008 private treatment record reflects continued to have 
trouble with his left hip.  When he stood up from a sitting 
position he had to get his hip in order before he can start 
walking.  Upon physical examination, the Veteran had an antalgic 
gait.  He could hardly stand up and walk.  He had to use a cane 
when he first started walking.  Trendelenburg sign was weakly 
positive on the left compared to the right.  X-rays showed there 
was marked osteochondromatosis of his hip with multiple loose 
bodies.  There was narrowing, especially of the medial aspect of 
the hip-abductor type.  There was still some joint space 
superiorly, but the doctor suspected that was because most of the 
osteochondormatosis fragments were inferior and wearing out the 
joint in that area.  The Veteran was diagnosed with 
osteoarthritis, left hip, with osteochondromatosis.  

The left hip, prior to June 9, 2008, was rated under Diagnostic 
Code (DC) 5020 (synovitis).  When substantiated by X- ray 
findings synovitis is rated as degenerative arthritis.  Under 
Diagnostic Code 5003, degenerative arthritis is rated on the 
basis of limitation of motion for the specific joint involved.  

Limitation of motion of flexion of the hip is rated under DC 
5252.  A 10 percent rating is assigned for flexion in the thigh 
limited to 45 degrees.  A 20 percent rating is assigned for 
flexion in the thigh limited to 30 degrees.  A 30 percent rating 
is assigned for flexion in the thigh limited to 20 degrees.  A 40 
percent rating is assigned for flexion in the thigh limited to 10 
degrees.  

Normal range of hip flexion is from 0 to 125 degrees.  Normal hip 
abduction is from 0 to 45 degrees. 38 C.F.R. § 4.71a, Plate II.  
Under DC 5251, a 10 percent disability rating is warranted for 
thigh limitation of extension limited to 5 degrees.  

Considering the DeLuca factors and the evidence of record, the 
Board finds that the current 10 percent rating more than 
adequately compensates the Veteran for any functional loss due to 
pain and stiffness.  DeLuca, 8 Vet. App. at 204-7.  In so 
finding, it is acknowledged that the VA examination in April 2005 
showed an additional loss of motion with repeated movement.  
However, even with such additional loss, the overall range of 
motion does not nearly approximate that of the next-higher 20 
percent evaluation under Diagnostic Code 5252.  Moreover, while 
the December 2007 examination indicated that pain caused a 
functional impact on the left hip, the objective results do not 
show pain prior to the endpoint of motion.
For example, flexion was noted to be at 90 degrees with pain 
beginning at 90 degrees.  In addition, joint function was not 
additionally limited by incoordination after repetitive use.  

The evidence of record shows that that no time during the 
applicable appeal period did the Veteran have flexion limited to 
45 degrees or less.  In fact, the Veteran's flexion was never 
less than 60 degrees, accounting for DeLuca factors.  Thus, there 
is no basis for a rating in excess of 10 percent under DC 5252 
for the Veteran's left hip disability prior to June 9, 2008.  

An April 2005 VA examination report showed that the Veteran had 
no extension of the left hip.  Therefore, a 10 percent rating 
(which is the maximum rating allowed under DC 5251) is warranted 
under DC 5251.  

Additionally, the Veteran is not entitled to a higher 20 percent 
rating pursuant to DC 5253 because his abduction was no worse 
than 20 degrees at any time during the period in question.  DC 
5253 allows for a 20 percent rating when the Veteran has a loss 
of motion beyond 10 degrees-that is to say, that if the Veteran 
has abduction greater than 10 degrees, as is the case here, a 20 
percent rating under 5253 is not warranted.  Normal range of 
motion for the hip is abduction to 45 degrees.  See 38 C.F.R. § 
4.71, Plate II (2009).  Therefore, as the Veteran has abduction 
to 20 degrees, the next-higher rating under DC 5253 is not 
warranted.  Again, the Board has considered additional limitation 
due to factors such as pain and weakness in reaching this 
determination.  

The Board has considered other applicable diagnostic codes but 
finds that there is no basis for a higher rating.  This is 
because the evidence of record does not show that the Veteran had 
ankylosis, a flail joint, or impairment of the femur such that a 
fracture of the shaft or anatomical neck nonunion or malunion 
such as to enable a higher rating under DCs 5250, 5254, 5255.    

For the reasons provided above, the preponderance of evidence is 
against assigned a rating in excess of 10 percent for the 
Veteran's disability.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-doubt 
rule as required by law and VA regulation.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for residuals of head injury, 
to include dementia and a cognitive disorder, is granted.  

Entitlement to a schedular rating in excess of 10 percent, prior 
to June 2008, for left hip synovial chondromatosis with 
degenerative arthritis, is denied.  


REMAND

With respect to the Veteran's claim for a rating in excess of 30 
percent from August 1, 2009, the Board finds that further 
development is warranted.  The claims file does not contain any 
records of treatment following the Veteran's June 2008 total left 
hip replacement such as to evaluate the current severity of his 
left hip disability.  Therefore, a VA examination of the 
Veteran's left hip is necessary in order to determine the current 
nature of the Veteran's disability.  

Regarding the claim for a rating in excess of 10 percent prior to 
June 2008, for left hip synovial chondromatosis with degenerative 
arthritis on an extraschedular basis, in the decision above, the 
Board finds that the evidence of record raises the issue of 
whether the Veteran's disability presented such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  
 
The Board is precluded by 38 C.F.R. § 3.321(b)(1) from assigning 
an extraschedular evaluation in the first instance.  Instead, the 
Board must remand any claim that meets the criteria to the RO for 
referral for consideration of an extraschedular evaluation to the 
Director, Compensation and Pension Service.  Id.  


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice regarding 
the requirements for entitlement to an 
extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1).  

2.  Ask the Veteran to submit evidence of 
interference with employment or episodes of 
hospitalization.  Specifically, the Veteran 
should submit the names and contact 
information for past employers and the dates 
of the Veteran's employment.  

3.  If the Veteran responds and provides the 
requested information, the RO should contact 
the Veteran's prior employers in order to 
ascertain whether the Veteran's left hip 
disability prior to June 9, 2008, caused 
marked interference with his employment.  

4.  If any evidence is received based on the 
above actions, then the matter must be 
submitted to the Director, Compensation and 
Pension Service or the Under Secretary for 
Benefits for extraschedular consideration 
under 38 C.F.R. § 3.321 (b)(1), following 
the VA examination ordered below.

5.  The Veteran should be scheduled for a VA 
examination by an appropriate examiner for an 
opinion as to the current nature and extent 
of his service- connected left hip 
disability.  The examiner should identify all 
present manifestations of the service-
connected disability.  Complete range of 
motion and x-ray studies must be provided 
with discussion as to any additional 
limitation of motion due to pain, weakness, 
fatigability, incoordination or pain on 
movement of a joint, including use during 
flare-ups.

The examiner should describe whether there 
are moderately severe or markedly severe 
residuals of weakness, pain, or limitation of 
motion and whether the Veteran requires the 
use of crutches.  

The examiner should also provide a full 
description of the effects of the service-
connected disability (exclusive of any 
nonservice-connected disabilities) upon the 
Veteran's employment and daily life.  
Particular emphasis should be placed upon any 
manifest limitation of activity alleged by 
the Veteran.

The claims file must be made available to the 
examiner for review of the case.  A notation 
to the effect that this record review took 
place should be included in the report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound medical 
principles.  All examination findings, along 
with the complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, following a 
review of the entire claims file, 
readjudicate the Veteran's claims, in light 
of all pertinent evidence and legal 
authority.  If the benefits sought on appeal 
are not granted to the Veteran's 
satisfaction, send him and his representative 
a Supplemental Statement of the Case and give 
them time to respond to it before returning 
the case to the Board for further appellate 
consideration

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


